Case 6:21-cv-00427 Document 1-8 Filed 03/05/21 Page 1 of 4 PagelD 86

IN THE CIRCUIT COURT, EIGHTEENTH.
JUDICIAL CIRCUIT IN AND FOR
BREVARD COUNTY, FLORIDA
CASE NO.:

IRVIN BAILEY,

Plaintiff,
v.

DOLGENCORP, LLC,

Defendant.

PLAINTIFF'S ORIGINAL COMPLAINT
COMES NOW, the Plaintiff IRVIN BAILEY by and through the undersigned attorney,
Jonathan I. Rotstein, Esquire, and pursuant to Florida Rules of Civil Procedure 1.190, and hereby
files this Complaint against Defendant DOLGENCORP, LLC and in support thereof states and

alleges as follows:
FACTS

1. This is an action for damages that exceed Thirty Thousand Dollars ($30,000.00).

2, At all times material hereto, Plaintiff, IRVIN BAILEY was a resident of Cocoa,
Brevard County, Florida and is over the age of twenty-one (21).

3. Defendant, DOLGENCORP, LLC, is a Limited Liability Company authorized and
licensed to conduct business in Brevard County, Florida by the Secretary of State and does conduct
said business in Cocoa, Brevard County, Florida.

4. . The accident which is the subject matter of this litigation occurred in Cocoa, Brevard

County, Florida.

 
Case 6:21-cv-00427 Document 1-8 Filed 03/05/21 Page 2 of 4 PagelD 87

5. This Honorable Court has jurisdiction over this lawsuit in that the accident, which is
the basis of this lawsuit took place in Brevard County, Florida, and that this action for money
damages for the Plaintiff IRVIN BAILEY exceeds Thirty Thousand Dollars ($30,000.00) against

Defendant DOLGENCORP, LLC.

NEGLIGENCE AGAINST DEFENDANT
DOLGENCORP, LLC

6. Plaintiff, IRVIN BAILEY is entitled to relief against Defendant DOLGENCORP,

LLC based upon the following facts:

(a) Plaintiff realleges and reavers each and every allegation contained in
paragraphs | through 5 above as though stated herein.

7. On or about May 17, 2019, Plaintiff IRVIN BAILEY was a business invitee at
Dollar General and lawfully upon the premises of the Defendant's business located at 906 Barbara

Jenkins Street in Cocoa, Brevard County, Florida.

8, At the aforesaid time and place, as the Plaintiff was walking into the store when he
tripped on a floor mat that was placed by the door and fell to the ground, causing serious and
permanent physical injury to Plaintiff.

9, At the aforesaid time and place, the Defendant owned, used, possessed, and/or held a

mortgage or other lien on the property where the Plaintiff was injured.

10. That at all times material hereto, Defendant, DOLGENCORP, LLC, acted by and
through its employees, servants, and/or agents, who at all times material hereto, acted within the

course and scope of their employment with Defendant.

il. Defendant, DOLGENCORP, LLC, had a duty to use reasonable care to maintain

the premises in a reasonably safe condition.

 
Case 6:21-cv-00427 Document 1-8 Filed 03/05/21 Page 3 of 4 PagelID 88

12. Defendant, DOLGENCORP, LLC, had a duty to warn Plaintiff of concealed perils
which are or should be known to Defendant and which were unknown to Plaintiff and could not
be discovered by Plaintiff through the exercise of due care.

13. That at the aforesaid time and place, Defendant breached its duty of care by:

a) failing to maintain the premises in a reasonably safe condition;

b) failing to warn Plaintiff of a concealed peril that was known to Defendant
and that was unknown to Plaintiff and could not have been discovered by
Plaintiff through the exercise of due care; and

Cc) failing to warn the Plaintiff of a concealed peril that should have been known
to Defendant and was unknown to Plaintiff and could not have been
discovered by Plaintiff through the exercise of due care.

14. At the aforesaid time and place, Defendant failed to maintain the premises in a
reasonably safe condition by providing Plaintiff with an entranceway that contained an uneven door
mat and was unfit to be used as an entranceway, Defendant knew that the entranceway provided to
Plaintiff contained an uneven door mat and failed to warn Plaintiff that the entranceway was unfit to
be used as a entranceway, and/or Defendant should have known that the entranceway contained an
uneven door mat and failed to warn Plaintiff that the entranceway was unfit to be used as a
entranceway.

15. | That as a direct and proximate result of the aforedescribed careless, wrongful and
negligent acts of the Defendant DOLGENCORP, LLC, Plaintiff IRVIN BAILEY suffered bodily
injury and resulting pain and suffering, disability, disfigurement, mental anguish, loss of capacity

for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment. The

losses are either permanent or continuing, and Plaintiff will continue to suffer the losses in the

future.

 

 
Case 6:21-cv-00427 Document 1-8 Filed 03/05/21 Page 4 of 4 PagelD 89

WHEREFORE, Plaintiff IRVIN BAILEY demands judgment for damages and costs in an

amount exceeding Thirty Thousand Dollars ($30,000.00), against Defendant, DOLGENCORP,

LLC plus costs of the court and trial by jury.

I HEREBY CERTIFY that a copy of the above and foregoing has been furnished, by regular

; é
U.S. mail delivery and/or electronic mail, this_[o day of Dey Bilan , 2020 to Rod

Mercer, Dollar General, PO Box 1728, Goodlettsville, TN 37070, rmercer@dg.com.

 

Jonathan I. Rotstein, Esquire

Law Office of Rotstein & Shiffman, LLP
309 Oakridge Blvd., Suite B

Daytona Beach, FL 32118

Florida Bar No. 909580

(386) 252-5560 / (386) 238-6999 fax (Imb)
Primary: L.bonner@rotstein-shiffman.com
Secondary: M.otto@rotstein-shiffman.com

T.dallarosa@rotstein-shiffman.com

Attorney for Plaintiff

 
